Citation Nr: 1001760	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary 
disorder, including as a result of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1960 to 
November 1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the above claim.  When 
this claim was originally before the Board in February 2009, 
it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The Veteran asserts that service connection is warranted for 
a pulmonary and/or respiratory disorder based on exposure to 
asbestos during service.  Specifically, the Veteran contends 
that he was exposed to asbestos while working as a plumber 
during service, where his duties required him to mix asbestos 
with water to make pipe fittings and to cut asbestos wrapping 
for pipes repeatedly over a two year period without any sort 
of protective mask.  The Veteran's DD-214 confirms that the 
Veteran's military occupational specialty was as a plumber.  

The Board notes that the Veteran's VA treatment records 
indicate that he has been noted to have shortness of breath 
on exertion since September 2005, and was reported to have a 
history of chronic obstructive pulmonary disease (COPD) in 
April 2009.  Moreover, in his statements, the Veteran has 
reported having continuing problems with dyspnea.  

When the Board remanded this case in February 2009, it 
directed the RO/AMC to arrange a VA examination with a 
pulmonologist to determine the nature, onset date, and 
etiology of any current pulmonary or respiratory pathology, 
and to specifically determine whether asbestosis was present.  
Additionally, the Board requested that the examiner determine 
whether any currently diagnosed pulmonary or respiratory 
disorder was linked to the appellant's active service, 
including exposure to asbestos.  Finally, the Board requested 
that the examiner provide a rationale for any opinions 
provided, and state whether he/she was unable to make any 
such determinations without resorting to mere speculation.  

A review of the record reveals that, in April 2009, the 
Veteran was afforded a VA examination.  At the outset, the 
examiner noted that the Veteran's claims file was not 
available for review, but noted the Veteran's reported 
history of asbestos exposure as a plumber and his report of 
in-service hospitalization in 1960 for pneumonia.  The 
examiner also noted the September 2005 VA examiner's report 
that there was no evidence of asbestos involvement of the 
lung parenchyma or pleura.  The examiner further reported 
that the Veteran had recently undergone coronary bypass 
surgery, which had resulted in some chest wall pain, and as a 
result, pulmonary function testing (PFT) was not possible at 
that time.  The examiner went on to state, "Past asbestos 
exposure and tobacco use.  No evidence of asbestos exposure 
on chest imaging.  PFTs from 2006 revealed normal volumes and 
spirometry."  Later, in August 2009, the same VA 
pulmonologist provided a follow-up examination once the 
Veteran's chest wall pain had subsided.  At that time, the 
examiner concluded that there was no active "cardiopulmonary 
disease" and no interval change since the April 2009 
examination, but noted that there were small bilateral 
pleural effusions, and stable mild cardiomegaly.  Based on 
his examination, the examiner stated that the Veteran had a 
history of mild shortness of breath on exertion and recent 
coronary artery bypass graft.  

Because the April 2009 and August 2009 VA examiner failed to 
discuss the nature, onset date, and etiology of any current 
pulmonary or respiratory pathology, including COPD; to 
specifically determine whether asbestosis was present; or to 
provide a rationale for why any such determinations were not 
possible, the Board finds that its February 2009 remand 
instructions have not been complied with.  In this regard, 
the Board notes that, in Stegall v. West, 11 Vet. App. 268, 
271 (1998), the United States Court of Appeals for Veterans 
Claims (Court) he38 C.F.R. §ld that a remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary a concomitant duty to ensure compliance with the 
terms of the remand.  Id. at 271.  As such, the Board finds 
that another remand is necessary for compliance with the 
February 2009 remand instructions.  Id.  As this case is 
being remanded for the foregoing reason, any recent VA 
treatment records pertaining to a respiratory/pulmonary 
condition should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
to obtain a complete copy of the 
Veteran's treatment records for a 
pulmonary/respiratory condition, 
including COPD, from the Boston, 
Massachusetts, VA Medical Center, dated 
since August 2009.

2.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA 
examination regarding his 
pulmonary/respiratory disorder(s).  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner should describe and 
diagnose all current pulmonary, 
respiratory, and lung disabilities 
found to be present.   

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently 
diagnosed pulmonary, respiratory, and 
lung condition(s), including COPD, had 
its onset during active service or is 
related to any in-service disease, 
event, or injury, including exposure to 
asbestos during service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the Veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


